Title: To James Madison from Lafayette, 10 October 1804
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


My dear Friend
La Grange 18. Vendemiaire 10. 8ber. 1804.
I have two days ago written a long Letter to M. Jefferson which as it will be communicated to you leaves me nothing here to Speack of but Landed Property & pecuniary Plans—The last matter among so many, I would have wanted to entertain you upon, had not every other been debated in that first part of my correspondence.
You will no doubt feel with me, when in my Answer to our respected friend I am particularly fearful to encourage Ideas upon which the munificence of Congress & his own plans of Location may be partly founded—Still more so to expose his Administrative Arrangements to any disappointment or Delay. Yet when I consider the Situation of Things & disposition of men around me I see great & various probabilities of my being before long and without any political Scrupule a happy Inhabitant of the Banks of Mississipi.
A Letter from Victor Dupont received this very morning informs us that Gen. Armstrong is charged with particular communications to me. An Answer is not of course expected before I have seen him. I shall nevertheless let my Letter go on as the expression of my sentiments at this time, and when I have confered with Gen. Armstrong, I will write again to the President and to You.
In the meanwhile I cannot pass unnoticed a Statement of Victor Dupont whereby, I, with the most profound & Lively gratitude, find that the gift of Congress & the Location intended by the President are far above any Idea I had presumed to conceive—and altho’ I forbear mentionning that estimate I am sensible, it will have an influence in the speculations I am going to submit to your enlightened Judgement, and active friendship.
I inclose the power of Attorney which I took the Liberty to put under your Name with the authorisation to do what & appoint whom you please so that all my Rights & concerns be vested in you. I even forbore commissionning an Agent to act under your Controul thinking I had better leave that point as well as every other to your Investigation & choice. I however have thought that M. De foncin an able Engeneer an Upright, sensible Philantropic Man who has inhabited Cayenne & Shared in my plans for the gradual Emancipation of Negroes, might be by you employed in Louisiana with advantage to himself and to me. I think he now is at Philadelphia. But a few days ago at M. Livingston’s I met a Young Merchant M. Poignant just come from New Orleans—he brought me a Letter from M. D’annemours whom I have Known in the United States from the begginning of the Revolution, to which he was a Zealous friend, and who after the Treaty with france, was appointed Consul at Baltimore—he was long ago settled at New Orleans and had just heard of the Grant made to me when he offered his kind services. I am Sure of his friendship. Every information you may take will also convince you of his honesty & Sensible parts. M. Poignant tells me that at New Orleans is now to be found M. Du Plantier formerly an officer in the American Army, now a Planter at Pointe-Coupée & a Partner in the house Pitot Poignant Et Cie, one of the best at New Orleans. That Gentleman is known in Louisiana to be the best Connaisseur in the nature of Lands & their improvement—his Judgement with respect to the Location will be of high importance. M. Poignant says he has preserved a lively sense of friendship to me & will be ready to render me every service in his Power. I think your application to MM. D’Annemours & Duplantier will answer a very good purpose—The more so as they are already on the Spot; I intend to write to them in a few weeks, perhaps sooner if the Opportunity offers & I will prepare them to a Letter from you. Of the American Authorities in Louisiana I say nothing as the utility of their Zeal, particularly in the Business of Location, is obvious—And so is my Confidence in their friendly dispositions to effectuate the benevolent Instructions of Government.
No more I can say even upon this Subject untill I have seen Gen. Armstrong who among the Communications entrusted to him, will probably inform me of the intended measures of Location, of the probable value & of what I am to do, with respect to Things & men, for the improvement of that precious property.
M. Poignant Says it will be more advantageous to Locate the Land instead of one Tract, on several Chosen Spots—a Matter I only mention by way of Note without pretending to be a Judge of, and much less to insist upon it.
Permit me now, my dear friend, to give some preparatory hints of the manner in which this Act of Munificence of Congress might, in my opinion, be improved to my best advantage and that of the Public.
You Know that while the Storms of the french Revolution have washed off the Almost totality of my fortune, there have remained Debts unpaid, and Since encreased by the Expenses of Captivity and those of our reintegration at Lagrange where we arrived as destitute, as if it were in a foreign Land. In this Burthen-Some Mass, I might pick out articles of Advances made for the Public, of monney extorted by several perilous circumstances of our coalitionnary Emprisonement, and these Expenses of Captivity and proscription would have been quite ruinous, had not then American munificence come to my Support, Of Sums still due for objects long ago confiscated & engagements of the kind not much more agreable, than when Gen. Moreau has lately been charged with the Expenses of the last prosecution, in which Government has thought proper to implicate him. Yet it is highly necessary for me before I die to have my family cleared of that Burthen and very urging too on account of the interest, to have it done as soon as possible. Here I must again acknowledge my obligations to MM. Daniel Parker & Baring, who altho’ they could place their monney at ten p⅌ profit and more, have been pleased to lend me a hundred and fifty thousand french Livres at 5. p⅌. for two years & a half, on the mortgage of my Louisiana Lands placed in your hands, giving me thereby full time to choose in what manner I can best procure monney for their reimbursement. Could I find for the total payment of my debts an advance equally disinterested or near to it I would then have the whole weight removed from me untill those engagements so concentrated should attain the term appointed for their discharge how far it would be proper or possible to prorogue them in order to enhance the value of the Land I do not pretend in my actual ignorance to determine. Yet it seems to me the advantages of an ajournement ought to be great indeed if they balance the utility to be rid of an annual interest and to have a fortune whatsoever, perfectly cleared of mortgages and Creditors.
My Duty towards them being fulfilled, there will remain an important Article to insure, viz a certain and independant Revenue, you have been informed in one of my Letters that we had given to each of our three children a landed property of Sixty thousand Livres, making a Revenue of about three Thousand Livres a Year. To each of them we have also warranted after our Death a Similar Revenue also founded on landed Capital. But had not the gift of Congress covered my debts, they knew, and the Sons and Daugther [sic] in Law knew also they must make Sacrifices for the payment of them—for altho’ some natural Successions are to come to the family the fact is that now, excluding the house furniture &c. the united property of my wife and mine do not, altho’ the Estimation of the Capital has been greater, produce a clear Revenue of twelve Thousand Livres, & you will easily conceive that either in france or Louisiana, making it my first comfort, to have my whole family about me, I must consider the assurance of a fixed Revenue as the next point to the payment of my debts. The Idea of drawing out of America any part of the Capital I owe to her bounty is too repugnant to be even thought of. It is moreover very unsafe. I have therefore only to examine which is best for the insurance of a certain Revenue, either to sell some part of the Land & place the price in the bank or to Let that part of the Land at a long lease, thereby indemnifying the Cultivator for the first expenses and by proper precautions in the Lease insuring to my children a property fully improved, while I should myself clear and put in order the remaining Parts of that munificent Grant.

There is already one of my Sons in Law who says that if I were to give him as an Advance of the promished [sic] Inheritance a certain number of Louisiana acres he would much Like to improve them himself, It is Charles Maubourg, the Brother of my Companion in Captivity. Of his accompagnying me with Wife and Children there is no doubt. But independent of my own motions they have a personal Intention to embark for New Orleans. Of this I will Say more after we have seen Gen. Armstrong. Let me only observe that by giving each of my children a Small share in the Landed property I could facilitate the General Improvement of the Whole upon principles in which the whole are happily unanimous.
Did I not tell you, My dear Madison, that altho’ Victor Dupont’s Estimate appeared to me uncredible, it might run away in my epistolary Speculations. But I have mentionned no Sum, & as there is a fixed number of Acres, as I am sure they will be of the best nature, and judiciously friendly Located I must yet say that however desirable it is to pay my debts, to provide some insured Revenue & if it were possible to Let my Children improve on their account Some part or other of the Grant, I must preserve in my own hands a plantation to be managed under my name and Direction as behoves a man quite become a Louisiana Citizen, and when I get there by my own self as is needed, by a farmer to whom rural employement is now become an object not only of delight but of first necessity.
I Know my Letters to you and to M. Jefferson are premature as they anticipate the Communications I am to receive through Gen. Armstrong. But there can be no inconvenient to open at any time my heart to my two friends—and there may be advantages in calling your attention as soon as I can do it, upon the Several Circumstances public and private of my Situation. Be pleased to present my grateful affectionate compliments to M. Gallatin and Gen. Dearborn—and while to write again I wait for the arrival of Gen. Armstrong which our excellent respected friend, M. Livingston will immediately notify, I shall only add to this long Letter, not apologies which however would be sufficiently grounded, but hearty assurances of the old constant and warm affection, with which I am for ever your obliged and Loving friend.
Lafayette
You will see in my Letter to the President that Gen. Moreau will not probably embark before the Spring. I have assured him and his family than [sic] in you, my dear Madison, he would find a sincere admirer a Warm well Wisher and a confidential friend.
Lf.
